@n Habeas Corpus of Negro Jethro (Son of Charity Briggsj claiming his Freedom.
tT appearing to the Court that the faid Negro Jethro 1 was born on the eighth Day of September, 1768, in the County of Cape-May m this State,; that his Mother Charity Briggs a (Mulatto Woman) was free at the Time of his Birth — I hat the faid Charity was by Indenture bound by the Juft ices and Overfeers of the Poor of the Lov, er Precinct of Cape-May to one Nathaniel Fatter, in order to bear the Expenses of her having had the Small-Pox — That in the laid Year of 1768, the laid Charity was purchafed by a certain John Connel, fhe *25then having the faid Jethro an Infant at her Breaft— That afterwards the lime of Service of the laid Charity was fold by Connel to Captain Jonathan Jenkins, and that Ihe the faid Charity took her laid Son with her — • That the faid Jethro her Son, was brought up by Jenkins until he was fit for Bufinefs, and then was fold unto Chriftopher Learning of the laid County of Cape-May, who kept the laid Jethro a nnrtiber of Years, and within Two Years laft part fold, the faid Jethro unto John Ware of, Cumberland, the Defendant now in'Court, for the Term of Twelve Years and Eight Months, and by Bill of Sale engaged to warrant the Service of the faid Negro Jethro for the laid Term.
And the Court having taken the faid Cafe into Confi-deratíon, are unammoufly of Opinion, ft hat the faid Jethro being the Son of a free Woman, and of the Age of Twenty-one Years, is now entitled to his Freedom, and do therefore adjudge, that the laid Negro Jethro (other-wife called Jethro Briggs) be difeharged from the Culio-dy of the faid John Ware, on the Motion ol jvfepb Bloomfield, Attorney General.